Citation Nr: 1142713	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a substance abuse disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 1983 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  The Veteran's in-service substance abuse was not related to a service-connected disability.

2.  The Veteran's in-service substance abuse in service was progressive and frequent to the point of addiction.  

3.  The Veteran does not have a current substance abuse disorder.


CONCLUSION OF LAW

The criteria for service connection for a substance abuse disorder have not been met.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice was provided to the Veteran in January 2009, thereby satisfying the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess.  The Board notes that the January 2009 letter was returned to VA as unclaimed.  Yet, the Veteran, who is incarcerated, did not change his address of record during the entire pendency of this appeal.  It is presumed that the January 2009 VCAA notice letter was delivered properly by the U.S. Postal Service to the Veteran's address of record.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (finding that government officials are presumed to have properly discharged their official duties unless rebutted by clear evidence to the contrary).  Moreover, the record indicates that the RO re-mailed a copy of the January 2009 VCAA notice letter to the Veteran in March 2009 and, in April 2009, the letter was returned to sender, marked "refused."  If the Veteran wishes to have VA's assistance in informing him regarding about the information and evidence needed to support his claim, he cannot refuse to accept the letters we send him.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the RO took all reasonable steps to notify the Veteran of the information required by the VCAA and the Veteran refused to accept VA's notice letters, the Board finds that a remand for a further attempt to notify the Veteran of the contents of the VCAA is unnecessary.  
  
The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records to assist with the appeal.  As the Veteran did not inform VA of the existence any further records which might be used to substantiate his claim, VA had no duty to acquire any records other than the Veteran's service treatment records.  As to the duty to provide a medical opinion, the Board notes that the Veteran was not provided with a VA examination regarding his claimed substance abuse disorder.  As will be explained in this decision, the Board finds that the Veteran's in-service substance abuse was willful misconduct and, therefore, cannot be service-connected by law and regulation.  There remains no injury or disease in service to which current medical opinion evidence could relate any currently diagnosed psychiatric or substance abuse disorder.  

Moreover, as the Board does not find the Veteran's statements regarding post-service substance abuse to be credible, the weight of the evidence shows that the Veteran does not have a current disability for VA disability compensation purposes, including a substance abuse disorder.  Under these circumstances, where there is otherwise competent medical evidence to decide the claim, and, as the in-service drug usage was willful misconduct, so there is no in-service injury or disease to which any current disability could be related, there is no duty to provide a medical opinion regarding the claimed disorder, as any opinion rendered would be legally invalid (relating the current disorder to willful misconduct in service) or factually invalid (relating any current disorder to a purported injury or disease in service other than willful misconduct that did not in fact happen).  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  

However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99; see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In Allen v. Principi, it was indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.   

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Substance Abuse Disorder

The Veteran essentially contends that he willfully started using drugs and alcohol due to the inherent pressures of service.  In a December 2008 statement, the Veteran indicated that he was unable to cope with stress during service, leading him to abuse both drugs and alcohol.  He indicated that he was treated for substance abuse during service, but was unable to stop abusing both drugs and alcohol.  He indicates that he was incarcerated due to substance abuse beginning after service in 1990 and currently has a damaged liver.  He stated that he received post-service treatment for alcohol and drug abuse from 1993 through 1995, but began drinking soon after this treatment ended.  

In an October 2009 statement, the Veteran stated that he willfully used drugs during service due to the stresses and pressures of service.  He indicated that "contributing factors" in his drug use carried over upon his discharge.  

Finally, in a February 2010 statement, the Veteran stated he had difficulty coping while in service and, therefore, abused substances.  He indicated that, during service, service examiners "observed behaviors or my mental condition."  He stated that "this pattern has continued after being discharged from [service] and has led to continuous incarcerations."  The Veteran concluded by stating that his substance abuse was not "willful" as he did not have proper counseling in service to deal with the pressures of service.  

Having reviewed the evidence of record, the Board finds that the evidence weighs against the Veteran's claim for service connection.  The controlling laws and regulations forbid a grant of direct service connection for a substance abuse disorder.

First, the Board finds that the Veteran's admitted in-service substance abuse was not related to a service-connected disability.  The Veteran currently is service connected for right ankle and left small finger disabilities, related to in-service fractures.  The Veteran has not claimed nor does any evidence indicate that the Veteran abused either drugs or alcohol as a valid manner of treatment for his service-connected right ankle and left small finger disabilities, either before or after service.  Therefore, the Board finds that the Veteran's in-service substance abuse disorder was not related to a service-connected disability.  

The Board finds that the Veteran's in-service substance abuse was willful misconduct, that is, the Veteran's in-service substance abuse in service was progressive and frequent to the point of addiction.  Reviewing the service treatment records, in an undated service treatment record, the Veteran reported feeling mildly depressed.  The service examiner diagnosed adult anti-social behavior and referred the Veteran to drug and alcohol treatment.  Service treatment records dated February 1985 to July 1986 indicate treatment for cannabis and alcohol abuse, including group counseling and Alcoholics Anonymous sessions.  In a July 1987 service discharge medical examination report, the service examiner found that the Veteran had no psychiatric disorders.  In a subsequent August 1987 service treatment record, the Veteran stated that he had experimented with marijuana.  The Veteran also indicated that he had used cocaine for the first time the day prior to a July 1987 urine test.  The claims file contains no post-discharge treatment records indicating diagnosis or treatment for substance abuse.

As noted above, in a December 2008 statement, the Veteran indicated that he abused drugs and alcohol as a coping mechanism during service.  Moreover, in an October 2009 statement, the Veteran admitted that his substance abuse was willful on his part.  In a February 2010 statement, the Veteran indicated that his in-service substance abuse should not be characterized as "willful" as he was not provided with counseling to cope with the stresses service.  In this statement, the Veteran indicated that service counselors noticed a pattern of behavior or "mental condition" during service.  The Veteran reported that his behavior patterns had continued after service, resulting in repeated incarcerations.  

The Board notes that a single undated service treatment record indicates a diagnosis for adult anti-social behavior.  Anti-social behavior, being a personality or character disorder, is not recognized as a disease or injury for compensation purposes.  
38 C.F.R. § 3.303(c) (2011).  Moreover, the July 1987 service medical discharge examination report indicated that the Veteran had no psychiatric disorders.  

The Board is unsure as to whether the Veteran is contending that he developed a mental disorder during service, resulting in his in-service drug use.  The Veteran has not provided any evidence indicating diagnosis or treatment for a mental disorder, other than his claimed substance abuse disorder, after discharge from service.  Therefore, as the evidence contains no evidence of a chronic mental disorder that would allow for service connection during service and no evidence of a mental disorder, other than claimed substance abuse, after service, the Board finds that the Veteran does not have a service-related mental disorder to which the currently claimed substance abuse disorder could be related.  

As the Veteran's in-service substance abuse was not related to any service-connected disability or any disorder which could be found to be service connected, and because the in-service substance abuse was progressive and frequent to the point of addiction, the Board finds that the Veteran's in-service substance abuse was, by regulation, willful misconduct.  38 C.F.R. § 3.301(c).  As noted above, in his October 2009 statement, the Veteran admitted that his abuse of drugs and alcohol during service was a willful act.  Subsequently, in his February 2010 statement, the Veteran attempted to argue that his in-service substance abuse was not "willful" as he could not cope with the pressures of service.  Yet, despite the Veteran's change of statement regarding the willfulness of use in service, the evidence indicates that the Veteran was made aware that he was performing misconduct by abusing substances during service.  The record indicates that the Veteran attended one-and-a-half years of in-service substance abuse counseling to assist him with any addiction problems he might have had at the time.  The Board notes that, by this counseling as well as general notice provided to all service members regarding drug and alcohol related offenses under the Uniform Code of Military Justice, the Veteran would have known that abusing drugs and alcohol was considered misconduct.  

Despite this in-service counseling, the Veteran continued to use cannabis apparently and, shortly before discharge, decided to use cocaine.  Therefore, having been informed that using substances wrongfully was considered misconduct and having been provided assistance to end his substance abuse, the Veteran willfully continued to use abuse substances, even trying new substances, until right before discharge.  For these reasons, the Board finds that the Veteran's in-service substance abuse was willful misconduct.  

Finally, the Board finds that the Veteran does not have a current substance abuse disorder.  Again, the Veteran has not provided or properly identified any treatment records indicating treatment or diagnosis for substance abuse after service.  The Veteran's lay statements suggest that he currently has an active substance abuse disorder.  Yet, on their face, the Veteran's statements only indicate that the Veteran last sought substance abuse counseling after service in 1995 before he resumed drinking.  Moreover, since the filing of this claim, the Veteran has been incarcerated, thereby limiting any access he might have to drugs or alcohol.  Therefore, the lay statements are of little probative value in demonstrating that the Veteran has a current substance abuse disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting that, as part of its duties, the Board must weigh the credibility and weight given the evidence).  


The Board does not find the Veteran's lay statements to be credible evidence on the question of current substance abuse disorder.  From his statements, the Veteran is essentially stating that he performed acts of misconduct during service by abusing substances, but that his acts of misconduct were not willful as they were an understandable reaction to the pressures and stresses of service.  The Board notes that the Veteran does not explain how his fellow service members were able to withstand the same pressures and stresses as he without abusing substances.  There is no good legal excuse or presumption that drug use in service is justified due to the stresses of service.

More importantly, as the Veteran claims that his abuse of substances was an understandable reaction to the pressures of service, the Board notes that the Veteran does not explain why he would have needed to abuse substances after service, once the stresses and pressures of service were absent from his life.  As the Veteran's statements involving his reasons for abusing substances both before and after service have no logical basis, the Board finds that they lack all credibility in this matter and are of no probative value.  Id.  More importantly, as the Board finds that the Veteran's statements are not credible and the Veteran has presented no other evidence indicating a current substance disorder, the Board finds that the Veteran does not have a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).  

Even if there were a current diagnosis of a substance abuse disorder, primary service connection for substance abuse is prohibited by law and regulation.  

38 U.S.C.A. § 501; 38 C.F.R. § 3.1.  In sum, by fact and regulation, the Veteran's claim for service connection for a substance disorder cannot be granted.  Therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §§ 501, 5107(b); 38 C.F.R. §§ 3.1, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for substance abuse disorder is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


